Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jacob Rowher on 2/5/2021.

The application has been amended as follows: 

In the claims 

11. 	(Currently Amended) A system comprising:
one or more processors; and
computerstorage media storing instructions that, when executed by the one or more processors, cause the system to:
receive, as part of a workload executing on a virtual machine in a first virtual network of a cloud-based platform that is operated by a resource provider, a 
determine that the encoded string representation of the binary token included in the request matches an encoded string representation of a binary token accessed via a publication service of the cloud-based platform; and
allow the workload to be injected into the portion of the second virtual network based at least in part on the determining that the encoded string representation of the binary token included in the request matches the encoded string representation of the binary token accessed via the publication service.

19-20. 	(Canceled)  

21. 	(New) A system comprising:
one or more processors; and
computer storage media storing instructions that, when executed by the one or more processors, cause the system to:
receive, from a tenant of a cloud-based platform, a first request to delegate control of at least a portion of a first virtual network to a resource provider, the first virtual network belonging to the tenant of the cloud-based platform;
generate authentication information associated with the first request;
provide the authentication information to a publication service of the cloud-based platform;

provide, based at least in part on the second request, the authentication information to the resource provider;
receive, from a container executing on a virtual machine in a second virtual network that belongs to the resource provider, a third request into a host node supporting a portion of the first virtual network that belongs to the tenant of the cloud-based platform, the third request including the authentication information provided to the resource provider;
determine that the authentication information included in the third request matches the authentication information accessed via the publication service of the cloud-based platform; and
allow the container to be injected into the portion of the first virtual network based at least in part on the determining that the authentication information included in the third request matches the authentication information accessed via the publication service.

22.	(New) The system of claim 21, wherein the instructions further cause the system to:
determine that the second virtual network has been compromised; and
invalidate the authentication information based at least in part on the determining that the second virtual network has been compromised.

Allowable Subject Matter
Claims 1-18, 21-22  are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The interview summary record of 2/9/2021 provides the explanation of why the claims are allowed and restriction is being withdrawn.
  
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov